El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Ante la Corte de Distrito de G-uayama se siguió este procedimiento de injunction para recobrar la posesión, a virtud de demanda de' Eleuteria Vázquez, en la que alegó sustancialmente bailarse desde bace más de treinta años, y basta la fecha de 26 de julio de 1926, en posesión de una finca de 14 cuerdas de terreno en el Barrio Beatriz, término municipal de Cayey, cuya finca se describe; y que en la citada fecba 26 de julio de 1926, el demandado Juan Rivera *805López de Victoria penetró en tal finca, sin el consentimiento, y contra la voluntad de la demandada, y tendió una cerca abarcando odio cuerdas de terreno parte de la citada finca, de la posesión de las cuales fia privado a la demandante.
El demandado, por lo que resulta del récord taquigrá-fico, parece que excepcionó la demanda. La excepción no se lia copiado en el legajo de sentencia. Aparece del legajo la contestación del demandado en la que niega la posesión de la demandante y la perturbación y despojo que en la demanda se alegan, y como materia de oposición, alega ser dueño de, y poseer, una finca radicada en el Barrio de Beatriz, término municipal de Cayey, de ocho cuerdas de te-rreno, cuyas colindancias fija, y expresa el título de adqui-sición, y la posesión de su causante.
Al empezar el juicio en este caso el abogado de la de-mandante manifestó. a la corte que tenía noticia de que el demandado tenía preparada excepción previa, y que de acuerdo con él, iba a enmendar la demanda, para describir con exactitud las ocho cuerdas ocupadas por el demandado; a esta petición se allanó expresamente el demandado, si bien no retiró la excepción, haciéndose constar que de mu-tuo acuerdo se admitió la excepción, y también de mutuo acuerdo se admitió la enmienda a la demanda.
La prueba en este caso fué un tanto larga; y fué sobre todo, contradictoria. Se insistió mucho en presentar docu-mentos y títulos que no eran pertinentes en un caso de pose-sión; y en gran parte de los interrogatorios la cuestión de propiedad parecía ser la única en debate.
La Corte de Distrito de Gruayama decidió el caso en favor de la demandante. El conflicto de prueba fué resuelto en favor de la demandante.
La sentencia de dicha corte de distrito tiene fecha 28 de enero de 1927 y contra ella se interpuso el presente recurso de apelación. Se han señalado por el demandado y ape-lante cuatro errores, que quizá pueden reducirse a dos.
El primer error atribuido a la sentencia se refiere a no *806liaber resuelto con lugar la excepción previa de falta de he-chos suficientes para determinar causa de acción.
Al argumentar este error el apelante sostiene que la demanda enmendada no estaba jurada cuando se le notificó al demandado. Del récord del caso aparece que tal alegación se halla jurada, en la misma fecha en que se presentó, si bien el juramento aparece después de la orden de la corte admitiendo la alegación. De todas maneras, lejos de levantarse en aquel momento, en el juicio, objeción alguna por la razón expresada, aparece del récord que existió un acuerdo entre las partes para admitir tal demanda enmendada; y ahora sería tardía, y contradictoria en la conducta del demandado, la objeción que presenta.
Sosteniendo esta alegación de error, el apelante trató la cuestión de posesión natural y posesión civil, como base de su excepción. Parece que el apelante confunde la posesión natural con la posesión actual, que es la que la ley requiere en este procedimiento.
Como alegación, en la demanda enmendada se hace la de que la demandante posee la finca de que se trata, desde hace más de treinta años, a título de dueña, y por heren-cia paterna. Quizá sobre en esta alegación lo que se refiere a origen o título de esa posesión. Pero si así fuera, el me-dio de objetar la corrección de tal alegación, no es la ex-cepción previa, sino la moción eliminatoria.
La cuestión de la posesión natural y la posesión civil, no se halla correctamente propuesta en la excepción previa; y pudo suscitarse en otra forma en el juicio.
El primer error que el apelante señala, no existe.
El segundo error señalado consiste, según el apelante, en que se dictó sentencia mandando restablecer a la demandante en la posesión de las ocho cuerdas del demandado.
El tercer señalamiento de error consistente en conceder a la demandante el remedio de injunction, resolviendo a su favor el conflicto de título.
*807Y el cuarto señalamiento de error al conceder el injunction basándose en una cuestión de colindancia.
En el terreno de la realidad, lo que en la argumentación de los séñalamientos de error, se discute, es la apreciación de la prueba en el caso. Y, aparte de que la corte ba apreciado la prueba con toda discreción y acierto, es doctrina constante de este tribunal, que en materia de apreciación de la prueba sería necesario demostrar que el tribunal inferior incurrió en error por causa de pasión, parcialidad o prejuicio, o en craso y evidente error esencial para que tuviéramos que intervenir en tal apreciación de prueba.
No encontramos que la Corte de Distrito de Guayama baya mandado en la sentencia que se restablezca a la demandante “en la posesión de las ocbo cuerdas de terreno del demandado.” La corte ba resuelto que las ocbo cuerdas de terreno de que se trata estaban en la posesión de la demandante, que fué privada de tal posesión por el demandado, según la estimación que de la prueba hizo la corte. El apelante al argumentar este segundo extremo se limitó a exponer lo que él cree que es la mejor apreciación de la prueba en el caso, y sí alega que la demandante no ba probado su título. No tenía que probar la demandante otra cosa que su posesión. El título no es materia de esta clase de procedimientos, según repetidas veces ba declarado por la jurisprudencia, confirmando la letra y el espíritu de la ley especial de estos casos. Ortiz v. Silva, 28 D.P.R. 386.
En cuanto al tercer señalamiento, le es de aplicación cuanto acabamos de decir. El apelante argumenta acerca de la prueba y su efecto, y acerca del título de propiedad.
El señalamiento del cuarto error, adolece de una seria equivocación del apelante. Se dice por éste que la corte concedió el remedio de injunction sustentada en el becbo de la fijación de una colindancia. No encontramos en la opinión o en la sentencia nada que justifique tal aserto.
Es verdad que en este caso, para la determinación de la finca cuya posesión alega la demandante, se ba hablado *808muchas veces de una quebrada, que era, o colindancia natural, o línea divisoria con respecto a otras fincas. Pero esta cuestión de hecho no ha sido la resuelta en la sentencia, ni puede decirse, leyendo la opinión, que la Corte de Distrito de Guayama haya resuelto una cuestión de colindancia en este caso. En el caso Richardson v. Martínez, de este tribunal, la cuestión era diferente de la aquí resuelta.

Debe confirmarse la sentencia apelada.